DETAILED ACTION
Claims 1-16 and 18-20 are pending.  Claim 17 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2020 has been entered.
Restriction
Amended claims 15-16 and 18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: independent claim 15 recites a method that includes the step of ‘responsive to determining the person is present in the room or area, controlling, by the one or more computing devices, a mode of operation of the image capturing device’ and the originally examined claims 1-20 do not recite controlling a mode of operation of an image capturing device in any context.  Note that setting a mode of an image capturing device (e.g. a camera) would be classified under, at least, under G03B7/01, G03B7/0805, G03B7/17, requiring a new search. Further, it is noted that the specification does not recite any mode associated with an image capturing device whatsoever.  A method for controlling a mode of operation of an image capture device may be practiced separately than a 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 15-16 and 18 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments, filed 10/1/20, have been fully considered but are not persuasive.
Applicant’s arguments regarding the, allegedly improper, combination of Hornback and Humphrey (pages 7-11) relevant to claims 1-14 and 19-20 are moot as Humphrey is no longer cited in the current rejection under 35 U.S.C. § 103.
Applicant’s arguments regarding claims 15-16 and 18 (pages 11-12) are moot as these claims are withdrawn.  
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornback U.S. Patent Publication No. 20120274767 (hereinafter Hornback) in view of Kajino et al. U.S. Patent Publication No. 20050276599  (hereinafter Kajino).
Regarding claim 1, Hornback teaches a ceiling fan [0059, Fig. 13 — ceiling fan 212 with ceiling fan accessory unit 210], comprising: 
a housing [0059, Fig. 13 — ceiling fan 212 includes a fan unit 214 that houses a fan motor that rotates a plurality of fan blades 216];

an image capture device at least partially positioned within a housing, the image capture device operable to capture one or more images, the one or more images depicting at least a portion of a room or area in which the ceiling fan is located [0067-0068, Fig. 13 — housing 222 includes at least one microphone 244 and/or at least one imaging device 246. The microphone 244 is mounted to the housing 22 so as to be able to detect audible sounds from the ceiling fan environment… imaging device 246 is a device operable to take video/picture images of the ceiling fan environment — imaging device 246 is below fan blades 216 (Fig. 13)]. 
But Hornback fails to clearly specify that a housing houses the motor and, at least partially, the image capture device.
However, Kajino teaches that a housing houses the motor and, at least partially, the image capture device [0032, Figs. 1-2, 6 -7 — camera device 10 (image capture device) has a camera 12 and a camera housing 14 (camera device 10 is at least partially inside camera housing 14); 0041, Figs. 1-2, 6 -7  —  camera housing 14 has a two-divisional structure, and is constructed by a front housing 40 and a rear housing 42; 0050, Figs. 1, 6 -7  —blower 26 is constructed by a fan and a motor (in camera housing 14)].
Hornback and Kajino are analogous art.  They relate to camera systems, particularly with fans, and Kajino is pertinent to the physical arrangement of Hornback’s invention.

One of ordinary skill in the art would have been motivated to do this modification to simplify a design, reducing manufacturing complexity, and to enable easier interconnection of components within the same chassis.  In addition, it would have been obvious to a person of ordinary skill in the art to use the known technique of using a single chassis, as taught by Kajino, in the system of Hornback for the predictable result of ceiling fan system with a single chassis.   See also MPEP 2144.04 V that indicates that making a housing integral is merely a matter of design choice, for at least the reasons stated above. 
Regarding claim 2, the combination of Hornback and Kajino teaches all the limitations of the base claims as outlined above. 
Hornback further teaches one or more fan blades [0059, Fig. 13 — ceiling fan 212 includes a fan unit 214 that houses a fan motor that rotates a plurality of fan blades 216] rotatably coupled to the motor [0059, Fig. 13 — ceiling fan 212 includes a fan unit 214 that houses a fan motor that rotates a plurality of fan blades 216]. 
Regarding claim 3, the combination of Hornback and Kajino teaches all the limitations of the base claims as outlined above. 
Hornback further teaches that the image capture device is positioned below the one or more fan blades along a vertical direction [0067-0068, Fig. 13 — housing 222 includes at least one microphone 244 and/or at least one imaging device 246. The microphone 244 is mounted to the 
Regarding claim 19, Hornback teaches a ceiling fan [0059, Fig. 13 — ceiling fan 212 with ceiling fan accessory unit 210], comprising: 
one or more fan blades [0059, Fig. 13 — ceiling fan 212 includes a fan unit 214 that houses a fan motor that rotates a plurality of fan blades 216 — the ceiling fan includes a ceiling fan accessory unit 210]; 
a housing [0059, Fig. 13 — ceiling fan 212 includes a fan unit 214 that houses a fan motor that rotates a plurality of fan blades 216];
a motor positioned within the housing, the motor operatively coupled to the one or more fan blades, the motor configured to rotate the one or more fan blades [0059, Fig. 13 — ceiling fan 212 includes a fan unit 214 that houses a fan motor that rotates a plurality of fan blades 216]; 
an image capture device at least partially positioned within a housing such that the image capture device is positioned below the one or more fan bladed along a vertical direction, the image capture device operable to capture one or more images depicting at least a portion of a room or area in which the ceiling fan is located [0067-0068, Fig. 13 — housing 222 includes at least one microphone 244 and/or at least one imaging device 246. The microphone 244 is mounted to the housing 22 so as to be able to detect audible sounds from the ceiling fan environment… imaging device 246 is a device operable to take video/picture images of the ceiling fan environment — imaging device 246 is below fan blades 216 (Fig. 13)]; and 

But Hornback fails to clearly specify that a housing houses the motor and, at least partially, the image capture device.
However, Kajino teaches that a housing houses the motor and, at least partially, the image capture device [0032, Figs. 1-2, 6 -7 — camera device 10 (image capture device) has a camera 12 and a camera housing 14 (camera device 10 is at least partially inside camera housing 14); 0041, Figs. 1-2, 6 -7  —  camera housing 14 has a two-divisional structure, and is constructed by a front housing 40 and a rear housing 42; 0050, Figs. 1, 6 -7  —blower 26 is constructed by a fan and a motor (in camera housing 14)].
Hornback and Kajino are analogous art.  They relate to camera systems, particularly with fans, and Kajino is pertinent to the physical arrangement of Hornback’s invention.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught by Hornback, by incorporating the above limitations, as taught by Kajino.  
One of ordinary skill in the art would have been motivated to do this modification to simplify a design, reducing manufacturing complexity, and to enable easier interconnection of components within the same chassis.  In addition, it would have been obvious to a person of ordinary skill in 
Regarding claim 20, the combination of Hornback and Kajino teaches all the limitations of the base claims as outlined above. 
Hornback further teaches one or more sensors configured to detect an environmental parameter associated with the room or area in which the ceiling fan is located [0070-0071, Fig, 13 — ceiling fan accessory unit 210 further includes at least one security device 252 that is mounted to the housing 222… security device 252 is optionally a glass break detector, a smoke detector, a carbon monoxide detector, a motion detector, a heat detector (environmental parameters)].
Claim(s) 4-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hornback and Kajino in view of Steiner et al. U.S. Patent Publication No. 20170318701 (hereinafter Steiner).
Regarding claim 4, the combination of Hornback and Kajino teaches all the limitations of the base claims as outlined above. 
Further, Hornback teaches comprising one or more computing devices comprising one or more processors, instructions that, when executed by the one or more processors, cause the one or more processors to perform operations [0064 — controller 232 includes a processor operable to execute programmable logic to operable to control the various electrical components]. 

However, Steiner teaches one or more computing devices comprising one or more processors and one or more memory devices, the one or more memory devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations [0032, Fig. 2 —  control circuit 214 may comprise, for example, one or more of a microprocessor, a programmable logic device (PLD), a microcontroller, an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or any suitable processing device(s) or control circuit(s). The control circuit 214 may comprise a memory for storage of operational characteristics of the control device 200; 0066 — methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor. Examples of computer-readable media include electronic signals (transmitted over wired or wireless connections) and computer-readable storage media. Examples of computer-readable storage media include, but are not limited to, a read-only memory (ROM), a random access memory (RAM)], the operations comprising: 

Hornback, Kajino and Steiner are analogous art.  They relate to camera systems, particularly with fans.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught by the combination of Hornback and Kajino, by incorporating the above limitations, as taught by Steiner.  
One of ordinary skill in the art would have been motivated to do this modification to automatically control the rotational speed of the motor to affect a thermal comfort level of an occupant, as taught by Steiner [0007, 0043].  In addition, it would have been obvious to a person of ordinary skill in the art to use the known technique of storing program instructions in memory, 
Regarding claim 5, the combination of Hornback, Kajino and Steiner teaches all the limitations of the base claims as outlined above. 
Further, Hornback teaches performing one or more control actions comprises communicating, by the one or more computing devices, one or more control signals to a control system configured to control operation of a device [0064 —  controller 232 includes a processor operable to execute programmable logic to operable to control the various electrical components; 0070 — security device 252 detects for the occurrence of a predetermined condition and upon the detection of the occurrence of the predetermined condition the security device 252 outputs a signal to control the at least one speaker 240 to issue an audible output, such as an alarm].
Further, Steiner teaches a control system configured to control operation of one or more light sources configured to illuminate the room or area [0002 — A user environment, such as a residence or an office building for example, may be configured using various types of load control systems. A lighting control system may be used to control the lighting loads in the user environment].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught by the combination of Hornback, Kajino and Steiner, by incorporating the above limitations, as taught by Steiner.  

Regarding claim 6, the combination of Hornback, Kajino and Steiner teaches all the limitations of the base claims as outlined above. 
Further, Hornback teaches a microphone operable to detect one or more audible sounds within the room or area [0067-0068, Fig. 13 — housing 222 includes at least one microphone 244 and/or at least one imaging device 246. The microphone 244 is mounted to the housing 22 so as to be able to detect audible sounds from the ceiling fan environment].
Regarding claim 9, the combination of Hornback, Kajino and Steiner teaches all the limitations of the base claims as outlined above. 
Further, Hornback teaches one or more sensors configured to detect an environmental parameter associated with the room or area in which the ceiling fan is located [0070-0071, Fig, 13 — ceiling fan accessory unit 210 further includes at least one security device 252 that is mounted to the housing 222… security device 252 is optionally a glass break detector, a smoke detector, a carbon monoxide detector, a motion detector, a heat detector (environmental parameters)]. 
Regarding claim 10, the combination of Hornback, Kajino and Steiner teaches all the limitations of the base claims as outlined above. 
Further, Steiner teaches that an environmental parameter comprises at least one of: a humidity of air within the room or area; and a temperature of air within the room or area [0019, 0058 — 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught by the combination of Hornback, Kajino and Steiner, by incorporating the above limitations, as taught by Steiner.  
One of ordinary skill in the art would have been motivated to do this modification to automatically adjust an environmental control device to maintain the thermal comfort of an occupant, as taught by Steiner [0058].  
Regarding claim 11, the combination of Hornback, Kajino and Steiner teaches all the limitations of the base claims as outlined above. 
Further, Hornback teaches that operations further comprise: obtaining data from the one or more sensors [0070-0071 , Fig, 13 — ceiling fan accessory unit 210 further includes at least one security device 252 that is mounted to the housing 222… security device 252 is optionally a glass break detector, a smoke detector, a carbon monoxide detector, a motion detector, a heat detector (environmental parameters)]; determining whether the environmental parameter falls outside a range of predefined values for the environmental parameter; and responsive to determining the environmental parameter falls outside the range of predefined values, communicating one or more control signals to control operation of a device [0072-0074 — a smoke detector or a carbon monoxide detector includes the predetermined condition that would trigger the smoke or carbon monoxide detectors as the predetermined condition and would 
Further, Steiner teaches responsive to determining the environmental parameter, communicating one or more control signals to control operation a thermostat operable to control operation of a heating, ventilation and air conditioning (HVAC) system configured to heat or cool the room or area in which the ceiling fan is located [0019, Figs. 1-2 — load control system 100 may comprise one or more temperature control devices, e.g., a thermostat 130 for controlling a room temperature in the room in which the ceiling fan is installed. The thermostat 130 may be coupled to a heating, ventilation, and air conditioning (HVAC) system 132 via a control link (e.g., an analog control link) or a digital communication link (e.g., a wired or wireless digital communication link) and may be configured to communicate digital messages with a controller of the HVAC system. The thermostat 130 may comprise an internal temperature sensor for measuring the present temperature of the room and may control the HVAC system 132 to adjust the present temperature in the room towards a setpoint temperature. The ceiling fan 110 may also comprise a temperature sensor configured to measure the present temperature of the room (e.g., via a vent 116) and/or a humidity sensor configured to measure a present humidity level in the room. The control device of the ceiling fan 110 may be configured to transmit the measured temperature and/or measured humidity level to the thermostat 130 via the RF signals 102 (or alternatively, via a wired communication link)]. 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught 
One of ordinary skill in the art would have been motivated to do this modification to automatically adjust an environmental control device to maintain the thermal comfort of an occupant, as suggested by Steiner [0049, 0058].  
Regarding claim 12, the combination of Hornback and Kajino teaches all the limitations of the base claims as outlined above. 
Further, Hornback teaches that an image capture device comprises an image sensor, the image sensor operable to convert the light focused thereon into the one or more images [0067-0068, Fig. 13 — housing 222 includes at least one microphone 244 and/or at least one imaging device 246… imaging device 246 is optionally a camera and/or video recorder, such as a fish eye camera, that captures visual signals including video, time elapsed, and/or still images of the ceiling fan environment]. 
But the combination of Hornback and Kajino fails to clearly specify that an image capture device comprises a lens and an image sensor, the lens operable to direct light onto the image sensor.
However, Steiner teaches an image capture device comprises a lens and an image sensor, the lens operable to direct light onto the image sensor, the image sensor operable to convert the light focused thereon into the one or more images [0023 — control device of the ceiling fan 110 may include an image sensing circuit including, for example, a thermopile array or an image capturing circuit (e.g., a camera) for recording an image of the space through, for example, the lens 118; 0039 —  image sensing circuit 222 may also comprise, for example, a visible light 
Hornback, Kajino and Steiner are analogous art.  They relate to camera systems, particularly with fans.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught by the combination of Hornback and Kajino, by incorporating the above limitations, as taught by Steiner.  
One of ordinary skill in the art would have been motivated to do this modification to increase the light collection ability of the camera by using a lens to collect and concentrate light onto it.  In addition, it would have been obvious to a person of ordinary skill in the art to use the known technique of using a lens to focus light in a camera system, as taught by Steiner, in the system of Hornback and Kajino for the predictable result of a fan/imaging system able to efficiently collect light to form an image.  
Regarding claim 13, the combination of Hornback, Kajino and Steiner teaches all the limitations of the base claims as outlined above. 
Further, Hornback teaches that the light directed onto the images sensor comprises infrared light [0068 — imaging device 246 is optionally a camera and/or video recorder, such as a fish eye camera… imagining device 246 optionally includes difference operating functions illustratively night vision mode and infrared mode]. 
Regarding claim 14, the combination of Hornback, Kajino and Steiner teaches all the limitations of the base claims as outlined above. 
Further, Hornback teaches that a field of view is three hundred and sixty degrees [0068 — imaging device 246 is optionally a camera and/or video recorder, such as a fish eye camera (camera with a fisheye lens), that captures visual signals including video, time elapsed, and/or still images of the ceiling fan environment… so as to provide a wide area of visual detection include 360.degree. of visual detection around the ceiling fan].
Further, Steiner teaches a lens [0023 — control device of the ceiling fan 110 may include an image sensing circuit including, for example, a thermopile array or an image capturing circuit (e.g., a camera) for recording an image of the space through, for example, the lens 118; 0039 —  image sensing circuit 222 may also comprise, for example, a visible light sensing circuit, which may include an image recording circuit (such as a camera) and an image processing circuit (such as an image processor). The image processor may comprise a digital signal processor (DSP), a microprocessor, a programmable logic device (PLD), a microcontroller, an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or any suitable processing 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught by the combination of Hornback, Kajino and Steiner, by incorporating the above limitations, as taught by Steiner.  
One of ordinary skill in the art would have been motivated to do this modification to increase the light collection ability of the camera by using a lens to collect and concentrate light onto it.  In addition, it would have been obvious to a person of ordinary skill in the art to use the known technique of using a lens to focus light in a camera system, as taught by Steiner, in the system of Hornback and Kajino for the predictable result of a fan/imaging system able to efficiently collect light to form an image.  
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hornback, Kajino and Steiner in view of Scalisi U.S. Patent Publication No. 20160261824 (hereinafter Scalisi).
Regarding claim 7, the combination of Hornback, Kajino and Steiner teaches all the limitations of the base claims as outlined above.
But the combination of Hornback, Kajino and Steiner fails to clearly specify communicating the one or more images to a user device; and communicating the one or more audible sounds to the user device. 

Hornback, Kajino, Steiner, Scalisi are analogous art.  They relate to camera systems, particularly with fans.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught by the combination of Hornback, Kajino and Steiner, by incorporating the above limitations, as taught by Scalisi.  
One of ordinary skill in the art would have been motivated to do this modification to enable a user to conveniently interact with multiple systems remotely [0079] and to see and hear visitors [0054] using a handheld phone, as taught by Scalisi.
Regarding claim 8, the combination of Hornback, Kajino, Steiner and Scalisi teaches all the limitations of the base claims as outlined above.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught by the combination of Hornback, Kajino, Steiner and Scalisi, by incorporating the above limitations, as taught by Scalisi.  
One of ordinary skill in the art would have been motivated to do this modification to enable a user to review video, picture, and audio data at a later time, also conveniently using cloud storage, as taught by Scalisi [0099].
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. U.S. Patent Publication No. 20130024027, which discloses a control system and method for a fan with an image capture device.
Yang U.S. Patent No. 10001288, which discloses a smart fan system with a camera.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119